Exhibit 10.2

Modification to Terms of Employment for Joseph J. Troy

March 27, 2014

Dear Joe:

The following will modify your Employment Agreement dated July 16, 2010, as
amended pursuant to a letter agreement dated December 30, 2012 (the “Employment
Agreement”) with Quality Distribution, Inc. (the “Company) effective as of
March 3, 2014 (the “Effective Date”).

 

  1. Section 3.1 is amended substituting the following for the first sentence
thereof:

As compensation for all services to be rendered pursuant to this Agreement, the
Company agrees to pay to the Executive during the Term a base salary, payable
bi-weekly, at the annual rate of $300,000 (the “Base Salary”).

 

  2. Section 3.2 is amended substituting the following for the second sentence
thereof:

At target, Employee’s annual cash bonus opportunity shall be 60% of Base Salary.

 

  3. Section 3 is amended by inserting a new Section 3.4, and renumbering the
prior Section 3.4 and the remaining sections (and references thereto)
accordingly:

Annual Equity Award. The Executive shall be eligible at the discretion of the
Compensation Committee, to receive an annual equity award, at target, equal to
125% of Executive’s base salary compensation. The Executive’s annual equity
award, if any, shall be made at the same time as annual equity awards are
normally made to similarly situated employees of the Company, pursuant to the
Quality Distribution, Inc. 2012 Equity Incentive Plan (“Equity Plan”).

The Company requests your signature and your subsequent delivery of this letter
agreement to the Company to evidence confirmation of your understanding of, and
agreement to, the above-described changes to the terms of your employment as of
the Effective Date. Except as set forth herein, all other terms and provisions
of the Employment Agreement remain unchanged and in full force and effect.

 

QUALITY DISTRIBUTION, INC. By:  

/s/ Gary R. Enzor

  Gary R. Enzor   Chief Executive Officer Agreed to and accepted as of the date
first written above. By:  

/s/ Joseph J. Troy

  Joseph J. Troy